Opinión disidente emitida por el
Juez Asociado Señor Her-nández Denton,
a la cual se une el Juez Asociado Señor Rivera Pérez.
Como la opinión del Tribunal ha desvirtuado por com-pleto la Ley para Regular las Operaciones de Estableci-mientos Comerciales(1) (en adelante Ley de Cierre) y ha *598desarticulado la protección que tradicionalmente ha pro-visto la Asamblea Legislativa para el descanso de nuestro trabajador puertorriqueño los domingos y días feriados, disentimos. Además, nos unimos a la opinión disidente del Juez Asociado Señor Rivera Pérez.
I — I
El Supermercado Jardines de Caparra es un estableci-miento comercial que se compone de un área de supermer-cado y un área de panadería-cafetería. Como parte de una de las investigaciones de rigor que realiza el Departamento de Asuntos del Consumidor (en adelante D.A.Co.), un inspector acudió al establecimiento y observó que el domingo 21 de agosto de 1994, a las 8:10 a.m., los clientes discurrían indistintamente por entre las góndolas del supermercado y la panadería-cafetería.
Ajuicio de la agencia el referido establecimiento comer-cial operaba como un solo negocio, pues no se registraban en planillas separadas las operaciones del supermercado y la panadería. En vista de esto, D.A.Co. le impuso una multa al Sr. Lucas Malavé, dueño del Supermercado Jar-dines de Caparra, por violación al Art. 5 de la Ley de Cie-rre, 29 L.P.R.A. see. 304, porque abrió las puertas de todo su establecimiento comercial al público a las 8:10 a.m.
Inconforme, Lucas Malavé acudió al Tribunal de Cir-cuito de Apelaciones para señalar que su operación en el área de la panadería estaba exenta de la Ley de Cierre y que su negocio no excedía del número de empleados que dispone la ley para que le aplicaran sus horarios. No obs-tante, el foro apelativo otorgó deferencia al dictamen de D.A.Co. y confirmó la multa impuesta. De este dictamen, él acude ante nos reproduciendo, en esencia, el mismo argumento.
En esta controversia la opinión del Tribunal determina correctamente que el negocio en cuestión se compone de *599una operación exenta (la panadería) y otra no exenta (el supermercado). Sin embargo, exige equivocadamente que se demuestre la venta de un artículo no exento para que proceda la multa al establecimiento comercial. A tenor con esto, la opinión del Tribunal concluye que como no se pasó prueba a tales efectos, procede revocar el dictamen del Tribunal de Circuito de Apelaciones y, por ende, de D.A.Co.
Diferimos de este curso decisorio en tanto deja sin efecto subrepticiamente el texto claro de la Ley de Cierre, que establece como único criterio la apertura del estableci-miento y soslaya los objetivos para los cuales el legislador la promulgó. Veamos.
hH HH
La Ley de Cierre se estableció principalmente para cas-tigar a aquellos establecimientos que abren fuera de los horarios establecidos y, por ende, fuerzan a los obreros a abandonar el día de la semana reservado para su descanso en compañía de su familia. Es por esta razón que dicha ley establece insistentemente que el criterio para multar es la apertura de los establecimientos, poco importa si se vende o no un artículo a la hora de salvaguardar dicho objetivo.
La opinión del Tribunal acomodaticiamente ignora el hecho de que el cierre del establecimiento requerido por la ley asegura el descanso y recreación del empleado y de sus familiares en un mundo en que cada vez tenemos menos tiempo para esos menesteres. Sorprendentemente impone por fíat judicial un criterio distinto al de la Ley de Cierre y exige que se pruebe la venta de un artículo en el estableci-miento para que se pueda demostrar la violación del estatuto. Esta exigencia provoca inevitablemente una si-tuación anómala, en la que a los empleados se les podrá requerir que trabajen fuera de los horarios señalados, siempre y cuando no se efectúen ventas de artículos en dicho negocio. Ciertamente, este criterio contraviene y dis-*600torsiona la protección que quiso proveerle el legislador a los empleados a través de la legislación aludida.
La Ley de Cierre está cimentada en promover, hasta lo posible, la existencia del domingo como determinado día de descanso y, por ende, la integridad física del trabajador y la unidad del núcleo familiar. Pueblo Int’l, Inc. v. Srio. de Justicia, 117 D.P.R. 754, 756 (1986), voto concurrente del Juez Asociado Señor Negrón García. La designación del do-mingo como día colectivo de descanso es una conquista social de inmenso valor. Responde al concepto legislativo de que el ser humano —física, mental y recreativamente— es acreedor de un merecido paréntesis de sosiego durante la jornada regular semanal. Sin límites, tendríamos que vivir una jornada diferente, en última instancia, a expensas de las necesidades y la voluntad patronal. Escalera v. Andino, 76 D.P.R. 268 (1954).
A tenor con estos principios, en su Art. 3 se especifica que en los días feriados habrá cierre total en los estableci-mientos comerciales de nuestro país. Así dispone: “[l]os es-tablecimientos comerciales permanecerán cerrados du-rante todo el día, sin que pueda realizarse en los mismos ninguna clase de trabajo, excepto que a discreción del dueño ... podrán realizar aquellas labores relacionadas con la continuidad de sus operaciones y el mantenimiento”. (Énfasis suplido.) 29 L.P.R.A. see. 302. Por su parte, el Art. 4 establece, en lo referente a la apertura parcial, que “los establecimientos comerciales podrán abrir al público en los días y horarios [señalados]”, y expone, además, que “[l]os establecimientos comerciales permanecerán cerrados sin que pueda realizarse en éstos ninguna clase de trabajo fuera del horario que se establece en los incisos (a) y (b) de esta sección”. (Énfasis suplido.) 29 L.P.R.A. see. 303. En lo concerniente a la apertura dominical, se establece también que:
Los establecimientos comerciales podrán abrir al público durante los días domingo solamente durante el horario desde las 11:00 a.m. hasta las 5:00 a.m.
*601Los establecimientos comerciales permanecerán cerrados los domingos sin que pueda realizarse en éstos ninguna clase de trabajo fuera del horario que se establece en esta sección ex-cepto que a discreción del dueño ... podrán realizar aquellas labores que se relacionen con la continuidad de sus operacio-nes y el mantenimiento de su planta física. (Enfasis suplido.) 29 L.P.R.A. see. 304.
Tan específico es el estatuto en este aspecto que en el Art. 7 de la Ley de Cierre, 29 L.P.R.A. see. 306, dispone que los establecimientos que abran los domingos dentro del ho-rario permitido, sólo podrán utilizar aquellos empleados que trabajen a tiempo parcial con una jornada que no ex-ceda de veintidós horas a la semana. Así también dispone que los trabajadores técnicos, profesionales, ejecutivos y administradores que trabajen en el establecimiento comer-cial no trabajarán dos domingos de forma consecutiva. Id. En cuanto a la compensación, el Art. 9 (29 L.P.R.A. sec. 308) dispone que todo patrono de un establecimiento co-mercial que obligue a trabajar a un empleado durante los domingos en contravención a lo dispuesto en la ley, o que despida, suspenda o discrimine contra cualquier empleado por reclamar sus derechos bajo ésta, incurrirá en respon-sabilidad civil por una suma igual al triple del importe de los daños que el acto le haya causado al empleado o por una suma no menor de dos mil dólares ni mayor de diez mil dólares, a discreción del tribunal.
En cuanto a los negocios mixtos, es decir, aquellos esta-blecimientos comerciales que realizan operaciones exentas y no exentas del horario fijado por la ley, el Art. 6 sostiene:
Cuando un establecimiento comercial realice operaciones cubiertas por las excepciones de esta sección conjuntamente con operaciones sujetas a las disposiciones de las sees. 302, 303 y 304 de este título, podrá realizar solamente las operacio-nes exentas bajo esta sección de forma continua sin sujeción al horario establecido en las sees. 302, 303 y 304 de este título y tomará todas las precauciones que sean necesarias para impe-dir el acceso del público consumidor y evitar las operaciones no exentas durantes las horas de cierre dispuestas en este capítulo. (Énfasis suplido) 29 L.P.R.A. see. 305.
*602Nótese la insistencia del legislador en detallar cuando deben abrir y cerrar los establecimientos para asegurar que el empleado no realice “ninguna clase de trabajo fuera de horario”, y de esta forma proteger aquel descanso que interesa proveerle a la clase obrera de nuestro país. El cri-terio recurrente en todas las secciones de la Ley de Cierre es la apertura del establecimiento comercial. Sin lugar a dudas, la ley pretende regular exclusivamente aquella con-ducta que su propio nombre nos revela: la Ley de Cierre.
Sin embargo, a pesar de las claras disposiciones anterio-res, la opinión del Tribunal señala infundadamente que en dicha fraseología se puede inferir que “el legislador, al au-torizar o prohibir actividades, se refiere a operaciones de venta de artículos”. En primer lugar, en ninguna parte de la ley se asoma tal inferencia. En segundo lugar, concluir como lo hace la mayoría que la protección de la Ley de Cierre es de la “venta de artículos” y no de la apertura del establecimiento, se deja desprovisto de protección el pe-riodo de descanso celosamente guardado por el legislador.
La opinión del Tribunal basa su análisis en E.L.A. v. Frig, y Aim. del Tarábo, Inc., 155 D.P.R. 27 (2001), como único fundamento para sostener que el criterio para mul-tar los establecimientos es que se demuestre que se ven-dieron artículos. Definitivamente, la intención del Tribunal no fue abandonar y desvirtuar con' las expresiones anteriores el criterio de apertura que expuso el legislador, tal como propone la Mayoría. De hecho, en ningún mo-mento se cuestionó la apertura del establecimiento como criterio para multar los establecimientos. Por el contrario, en el contexto particular de E.L.A. v. Frig, y Aim. del Tu-rabo, Inc., supra, se distinguió a qué establecimiento co-mercial no le aplicaba la Ley de Cierre. Resolvimos que a un establecimiento comercial cuyas ventas* sean solamente al por mayor no le aplicaba dicha ley, mientras que los negocios mixtos de venta al detal y al por mayor sí. En esas circunstancias específicas cobró relevancia la venta del ar-*603tículo para diferenciar qué era una venta al detal y una al por mayor. Por tal razón sostuvimos que después que no se vendieran productos al detal, el negocio podría funcionar fuera de los horarios designados. Sin embargo, de ninguna manera pretendían eliminar la protección otorgada al tra-bajador en la Ley de Cierre.
A la luz de la normativa anterior, analicemos la pre-sente controversia.
HH HH HH
Ciertamente, la referida legislación provee para que se puedan realizar operaciones exentas sin sujeción al horario establecido en sus secciones. Sin embargo, deben tomarse todas las precauciones que sean necesarias para impedir el acceso del público consumidor y evitar las operaciones no exentas durantes las horas de cierre. Véase 29 L.P.R.A. see. 305.
En el caso de autos, el dueño del supermercado abrió a las 8:10 a.m. su establecimiento y permitió el libre acceso de los clientes a todas las áreas del supermercado, las exentas y las no exentas. No tomó ninguna providencia que atendiera las exigencias claras del legislador para evitar dicho acceso. Más importante aún, no dio indicio alguno de evitar las operaciones no exentas durante las horas de cierre. Por ello, razonablemente podemos concluir que si tenía abierta esta parte del supermercado hubo una viola-ción por parte del dueño al horario dispuesto en la ley. Además, al mantener abierta esta parte del supermercado requería que tuviera suficientes empleados para atender cualquier problema que tuvieran los clientes en dicha sec-ción, obligando así a éstos a trabajar precisamente durante las horas protegidas por el estatuto.
Como es sabido, es regla de hermenéutica judicial que las disposiciones de una ley deben ser examinadas e inter-pretadas de modo que no conduzcan a resultados absurdos, *604sino armoniosos. PARDAVCO, Inc. v. Srio. de Hacienda, 104 D.P.R. 65 (1975). Tal y como interpreta la Mayoría, en la Ley de Cierre se protege más al dueño del estableci-miento, que abre fuera de las horas permitidas, que la ne-cesidad legítima que tienen sus empleados de un descanso durante las horas que detalla la ley. No nos cabe duda que el único criterio que asegura precisamente que no se reali-cen trabajos durante las horas señaladas, y que a su vez se proteja el descanso de los empleados, es que mantengan cerradas las partes de los supermercados que venden pro-ductos no exentos por la ley. .*
Ante este tipo de legislación que regula la actividad eco-nómica y social, los tribunales deben actuar con deferencia a las determinaciones de la Rama Legislativa. Salas v. Mu-nicipio de Moca, 119 D.P.R. 625 (1987). La opinión del Tribunal da al traste con esta normativa, deja sin efecto su-brepticiamente la Ley de Cierre y soslaya los objetivos para los cuales la Legislatura la promulgó. De esta forma, trastoca el criterio básico de la Ley de Cierre, la apertura de los establecimientos, en franca contradicción a lo ex-puesto por la Rama Legislativa. Por ende, respetuosa-mente disentimos.
— O —

(1) Ley Núm. 1 de 1ro de diciembre de 1989, según enmendada, 29 L.P.R.A. see. 301 et seq.